                 Case 2:19-cr-00128-JAM Document 53 Filed 07/30/21 Page 1 of 3


 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for ROSEVELT BOHANNON
 5

 6                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                 ) No. 19-128 JAM
 8
                     Plaintiff,                    )
 9                                                 ) STIPULATION AND ORDER
            v.                                     ) TO CONTINUE STATUS CONFERENCE
10                                                 )
     ROSEVELT BOHANNON,                            ) Requested date: 10-5-2021
11
                   Defendant,                      ) Time: 9:30 a.m.
12
                                                   ) Judge: Hon. John A. Mendez
     ================================)
13
            It is hereby stipulated between the parties, Paul Hemesath, Assistant United States Attorney,
14

15
     and Michael Long, attorney for defendant ROSEVELT BOHANNON that the status conference set

16   for August 10, 2021, at 9:30 a.m. should be continued and re-set for October 5, 2021, at 9:30 a.m.
17          The parties further agree that this court should make a finding of good cause for the requested
18
     extension and that in fact good cause is hereby shown. The government has provided discovery to
19
     the defense, including many audio and video recordings. Mr. Long continues to read, view and listen
20
     to the discovery, investigate the case and meet with his client. Mr. Long is obtaining records needed
21

22   to represent Mr. Bohannon effectively. Counsel believes that failure to grant the above-requested

23   continuance would deny counsel the reasonable time necessary for effective preparation, taking
24
     into account the exercise of due diligence. Counsel for the United States does not oppose this
25
     requested continuance.
26
            All parties are available to appear in this case on October 5, 2021.
27

28




                                                     -1-
               Case 2:19-cr-00128-JAM Document 53 Filed 07/30/21 Page 2 of 3


 1          Each party further stipulates that the ends of justice served by granting such continuance
 2
     outweigh the best interests of the public and of all the defendants in a speedy trial. Time has already
 3
     been excluded through August 10, 2021.
 4
            All parties request the date of October 5, 2021, at 9:30 a.m., for the new status hearing. The
 5

 6   request for extending the date for the status conference is at the specific request the defendant and

 7   with the knowing, intelligent and voluntary waiver of the defendant’s speedy trial rights under the
 8
     law. Good cause is hereby shown.
 9
            For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
10
     within which trial must commence, the time period from the present date through August 10,
11

12
     2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13   T4] because it results from a continuance granted by the Court at defendants’ request on the basis
14   of the Court’s finding that the ends of justice served by taking such action outweigh the best
15
     interest of the public and the defendant in a speedy trial.
16

17   Dated: July 29, 2021                                   Respectfully submitted,
18
                                                            /s/ Michael D. Long__________
19                                                          MICHAEL D. LONG
                                                            Attorney for Rosevelt Bohannon
20

21
     Dated: July 29, 2021                                   PHIL TALBERT
22                                                          Acting United States Attorney

23                                                          /s/ Paul Hemesath________
24                                                          PAUL HEMESATH
                                                            Assistant U.S. Attorney
25

26

27

28




                                                      -2-
               Case 2:19-cr-00128-JAM Document 53 Filed 07/30/21 Page 3 of 3


 1
                                                   ORDER
 2

 3          GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.

 4          The date for the status hearing in this matter is hereby re-set for October 5, 2021, at 9:30
 5   a.m., before District Court Judge John A. Mendez.

 6
            For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
 7
     within which trial must commence, the time period from the present date through August 10,
 8
     2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code
 9

10   T4] because it results from a continuance granted by the Court at defendants’ request on the basis

11   of the Court’s finding that the ends of justice served by taking such action outweigh the best
12
     interest of the public and the defendant in a speedy trial. Time is hereby excluded through the
13
     new hearing date of October 5, 2021.
14

15   DATED: July 29, 2021                           /s/ John A. Mendez
16                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28




                                                     -3-
